     Case 3:20-cv-01335-C Document 8 Filed 06/10/20                    Page 1 of 1 PageID 62



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


'fLI{ltlrNCE HOWn RI) O'NEAL.                       )
                                                    )
                       Plaintiff.                   )
                                                    )
                                                    )
                                                    )
UI,TRAViSION TECHNOI,OGIES, LLC              ANd    )
ACTIVE INTERNATIONAL. INC.,                         )
                                                    )
                       Dct'cndants.                 )    Civil Action No. 3:20-CV-     133 5-C




                                               ORDER

       On this day, the Court considered Plaintiff s Notice of Dismissal without Prejudice, filed

.[une 10, 2020, pursuant to Federal Rule of   Civil Procedure al@)(2).

       IT IS THEREFORE ORDERED that all claims                 asserted in the above-styled and

-numbered civiI action are hereby DISMISSED WITHOUT PR.EJUDICE with costs taxed

against the parry incurring the   say.

       SO ORDERED        tttrs   /0   iay olJune.2020.




                                                                ,/               '/;
                                                S        ,   CUMMINGS
                                                SENIOR UNITED STATE              ISTRICT JUDGE
